DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Pat. 5,579,961) in view of Nybakke (U.S. Pub. 2001/0030205).
Regarding claim 13, Zimmerman discloses a container lid assembly comprising:
a lid base (12) having a peripheral skirt configured to fit onto a container opening of an associated container (11), the base having a cover portion that covers a substantial portion of the container opening, the lid base further including a pouring opening through the cover portion that is defined by a cylindrical wall (12-8) extending through the lid base, and; 
a lid actuator (13) movably attached to the lid base and having a plug (13-2) correspondingly sized to fit into the pouring opening such that in a closed position the plug blocks access of fluid from an interior of the container through the pouring opening and to a spout (12-1) but in an open position fluid can flow through to the spout.
Zimmerman discloses that the pouring opening defined by the cylindrical wall (12-8) through which the liquid in the container (11) flows is directed outwardly by the spout (12-1).

Nybakke discloses a cover portion (13) that covers a substantial portion of a container (12), the cover further including a pouring opening (18) through the cover portion that is defined by a cylindrical wall (22) extending through the cover, and a spout opening (24) through the cylindrical wall, wherein the pouring opening communicates fluid through to the spout opening; and a lid actuator movably attached to the lid base and having a plug correspondingly sized to fit into the pouring opening such that in a closed position the plug blocks access of fluid from an interior of the container through the pouring opening and through the spout opening but in an open position fluid can flow through to the spout opening.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Zimmerman, as taught by Nybakke, to cover the pour spout with the spout opening through the cylindrical wall and through the skirt of Zimmerman, in order to prevent contaminants from falling onto the liquid contact surface.
Regarding claim 17, Zimmerman discloses wherein the lid actuator is pivotally mounted on the base (via pivot 13-5, 12-7) and the lid actuator is configured to only pivot to the open position as far as to stop short of a top of the pouring opening (seen in Fig. 7) and the modification by Nybakke ensures that the top of the pouring opening is sealing against spilling fluid when in the open position.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman and Nybakke as applied to claim 13 above, and further in view of Kazuyoshi (JP H07315416A).
Regarding claim 14, Zimmerman is silent that the plug comprises a first flexible seal on the periphery of the plug (13-2) that resiliently flexes against the internal wall of the pouring opening (12-8) to seal the pouring opening in the closed position.
Kazuyoshi discloses a plug (20) with at least a first flexible seal (26c) seal on the periphery of the plug that resiliently flexes against the internal wall of a pouring opening (10: “bottle mouth portion”) to seal the pouring opening in a closed position.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kazuyoshi’s first flexible seal that fits into the inside of the mouth and closely contacts the inner surface of the mouth to prevent leakage when the plug is in the closed position.  (Kazuyoshi: ¶ [0009])
Regarding claim 15, the combination discloses a second flexible seal (26b) is provided concentrically above the first flexible seal and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kazuyoshi’s second flexible seal, along with a first flexible seal, that fits into the inside of the mouth and closely contacts the inner surface of the mouth to prevent leakage when the plug is in the closed position.  (Kazuyoshi: ¶ [0009])
Regarding claim 16, the combination discloses that the first flexible seal and/or the second flexible seal is an outward flexible flange that can flex to follow the contour of the cylindrical wall as the lid actuator is moved.
Claim 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman and Nybakke as applied to claim 13 above, and further in view of Calagui (U.S. Pat. 6,263,781).
Regarding claim 18, Zimmerman discloses a container comprising a body for holding liquids and from which liquid is poured and a container lid assembly, but is silent in regards to a removable infuser filter.
Calagui discloses a container (12) comprising a removable infuser filter (16) positioned across an interior of the container body (seen in Fig. 2) so that liquid in a lower section beneath the infuser filter passes through the filter to dispense from the container body, wherein the filter is positioned across the container interior and retained in position against displacement thereof during pouring of liquids.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Zimmerman’s container, as taught by Calagui to accept a filter insert and filter in order for the user to mix water with a solid beverage solid, such as tea or coffee, with the filter preventing residual solids from being consumed with the beverage.  (Calagui: col. 2, lines 30-37)
Regarding claim 20, the combination, as modified by Calagui, discloses that the filter (16) is a substantially planar structure, as seen in Fig. 2.
Regarding claim 21, the combination, as modified by Calagui, discloses that the infuser filter is positioned on a seat provided on an internal wall of the container body interior.  (Calagui: col. 4, lines 9-11: “As can be seen from FIG. 3, the filter insert 14 engages the interior of the cup receptacle 12 a predetermined distance D2 from the open top edge of the cup receptacle 12.)
Regarding claim 22, the combination, as modified by Calagui, discloses that the infuser filter is retained in position by a retention function (14).
Regarding claim 23, the combination, as modified by Calagui, discloses that the retention function acts between the infuser filter and the container body (at 22).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Calagui, as applied to claim 18 above, and further in view of Ruprecht (U.S. Pat. 9,988,177).
Regarding claim 19, Nybakke discloses that the filter (16) has opposing faces whereby solids in the liquid are restrained by the lower face of the structure, wherein the filter is made from plastics (col. 3, line 10) but is silent to specify that the filter comprises an open structure.  Ruprecht discloses a filter (80) made from plastic (col. 8, lines 13-16) with an open structure (perforations 90).
 Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Ruprecht’s open filter structure such that the number, size, and placement of apertures (90) can vary to provide a suitable rate of fluid flow; increasing the residence time of the fluid in contact with the filter media increasing the removal of contaminants. (Ruprecht: col. 7, lines 28-41)
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Calagui, as applied to claim 18 above, and further in view of Lee (U.S. Pub. 2007/0256569).
Regarding claim 24, the combination, as modified by Calagui, discloses that the retention function (14) acts between the infuser filter and the top of Zimmerman’s container beneath the lid, but does not specify that the retention function acts between the infuser filter and the lid assembly.  Lee discloses a container (3) and a lid (5) with an infuser filter (2) comprising a retention function (6) which acts between the infuser filter and the lid (Lee: ¶ [0004]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Calagui’s retention function with 
Regarding claim 25, the combination discloses that the retention function comprises a stop on the underside of the lid assembly that bears against the infuser filter.  (seen in Fig. 1 of Lee)
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Nybakke and Calagui, as applied to claim 18 above, and further in view of Chidley (U.S. Pat. 473,727.
Regarding claim 26, the combination is silent that the infuser filter is positioned diagonally across the container body.  Chidley discloses a container with an infuser filter (E) positioned diagonally across the container body so that one end of the filter is higher than an opposite end (seen in Fig. 1).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Chidley of placing the infuser filter diagonally across the container body to increase the “straining-surface area which prevents obstruction of the spout by tea leaves or the like and enables the contents of the pot to be poured out freely and retains the leaves and sediment.”  (Chidley: lines 88-94)
Regarding claim 27, the combination, as modified by Chidley, discloses that the end of the infuser filter that is closest to an upper end of the container body is higher than the opposite end, which opposite lower end is aligned at a spout-side of the infuser container.  (As seen in Fig. 1 of Chidley)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.